Citation Nr: 0700561	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-17 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
trigeminal neuralgia, for the period from June 28, 2002, to 
July 29, 2004.

2.  Entitlement to a rating in excess of 30 percent for left 
trigeminal neuralgia, from July 30, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
December 1967.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision, in which the RO 
continued the veteran's 10 percent rating for left trigeminal 
neuralgia.  The veteran filed a notice of disagreement (NOD) 
in July 2004.

In a February 2005 rating decision, the RO increased the 
veteran's rating for left trigeminal neuralgia to 30 percent, 
effective July 30, 2004.  The RO issued a statement of the 
case (SOC) in April 2005, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in May 2005.

While the RO has assigned a higher rating of 30 percent for 
the disability under consideration, as higher ratings are 
available both before and after July 30, 2004, and the 
appellant is presumed to be seeking the maximum available 
benefit, the Board has recharacterized the appeal as 
encompassing the two claims set forth on the title page.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

For the reason set forth below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

In his May 2005 substantive appeal, the veteran indicated 
that he desired a Board hearing at the RO (travel board 
hearing).  Although the veteran has requested a travel board 
hearing regarding the matters on appeal, the Board notes that 
the veteran has not been afforded such a hearing.  

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Therefore, the veteran must be afforded a travel 
board hearing.  As the RO schedules travel board hearings, a 
remand is warranted.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge, at 
the RO, pursuant to his May 2005 request, 
or at the earliest available opportunity.  
The RO should notify the veteran and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2006), and should associate a 
copy of such notice with the claims file.  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.  
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

